Citation Nr: 1429595	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  06-35 946	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a disability manifested as chronic fatigue (claimed as chronic fatigue syndrome (CFS)).

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for skin cancer, including malignant melanoma and basal and squamous cell carcinomas.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to June 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board sees he requested to have a hearing before a Veterans Law Judge (VLJ) of the Board to present testimony in support of his claims.  However, in July 2010 he withdrew that request and has not since asked to schedule a hearing.  

Additional evidence has been received since certification of this appeal to the Board, and without a waiver of the right to have it initially considered by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  None of this additional evidence pertains to asbestosis, however, the only claim that is actually being adjudicated in this decision.  Therefore, the Veteran is not prejudiced by the Board deciding this claim.  This evidence, instead, is relevant to his claim for hypertension, and the AOJ will have opportunity to consider it in the first instance once the additional development of this claim is completed on remand (as well as the additional development concerning the other claims that also are not being immediately decided).

A still additional claim of entitlement to service connection for a disability manifesting as internal bleeding has been raised by the record, but has not been initially adjudicated by the AOJ.  The Board therefore does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence reflects the Veteran has not been diagnosed with asbestosis or other disease associated with prior exposure to asbestos.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for asbestosis.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of the evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran received the requisite notice via letter mailed in August 2004, prior to the September 2005 rating decision at issue denying his claim, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has not alleged any prejudicial deficiency in the notice, certainly none that is outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  See also 38 C.F.R. § 20.1102 (2013).

The VCAA further provides that VA has a duty to assist in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been satisfied.  The Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and associated with his claim file for consideration.  There are no outstanding records that he has requested VA to obtain or that are potentially relevant to his claim.  He was also provided a VA compensation examination in July 2005.  The resulting opinion is adequate for adjudicatory purposes, as it was based on a complete review of the records in his file and is fully supported by explanatory rationale, including especially in terms of indicating whether he has this alleged disease.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Service Connection

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are no specific statutes or regulations pertaining to service-connection claims involving asbestos exposure.  However, the United States Court of Appeals for Veterans Claims (Court) has indicated that claims involving asbestos exposure should be analyzed under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA has set forth administrative guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (December 13, 2005).

The manual provides that adjudication of a service-connection claim for disability resulting from asbestos exposure should include determinations as to whether:  1) service records demonstrate the Veteran was exposed to asbestos during service; 2) development has been completed sufficient to determine whether he was additionally exposed to asbestos either before or after service; and 3) a relationship exists between the asbestos exposure during his service and the claimed disease, keeping in mind latency and exposure factors.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (H); see also Ashford v. Brown, 10 Vet. App. 120, 124   (1997). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation.  The Manual also lists some of the major occupations involving exposure to asbestos including mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and foreign materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and be inhaled and swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities:  Fibrosis (the most commonly occurring of which interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).

The guidelines provide that the latency period for asbestos related diseases varies from 10 to 45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (D).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  The VA Manual, Paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.

The Veteran alleges that he has been diagnosed with asbestosis since 1985, and that it is due to asbestos exposure during his military service.  The record confirms that he was exposed to asbestos while in the Navy, but it still has to be indicated that he has consequent disability in the way of disease.

Private treatment records from March 1994 and April 1995 indicate he had irregular opacities and lesions found in his lungs, which were noted to be compatible with an asbestosis diagnosis and that may have represented asbestosis.  Those were just suspicions, however, not actual confirmation.


The July 2005 VA compensation examiner, in an August 2005 addendum, reviewed X-rays from July 2004 and a CT scan taken in August 2005.  He noted those diagnostic tests revealed the Veteran's lungs showed evidence of asbestos exposure, but that there was no evidence of consequent fibrosis, which is needed for an asbestosis diagnosis.  These findings were reiterated in an August 2005 VA treatment record, which noted there were calcified pleural plaques in both of the Veteran's lungs, consistent with prior asbestos exposure, but no evidence of interstitial fibrosis.

In April 2009, the Veteran's VA physician noted the Veteran's risk for 
asbestos-related lung diseases and recommended he resultantly be re-evaluated.  In June 2010, however, his evaluating physician confirmed there was no evidence of interstitial fibrosis (i.e., of asbestosis).

So based on this collective body of evidence, the Board does not find service connection for asbestosis to be warranted because the Veteran does not have the required diagnosis of this disease or, for that matter, any other disease commonly associated with exposure to asbestos.  38 U.S.C.A. § 1110.  Showing he actually has this claimed disease, or at the very least that he has at some point since or contemporaneous to the filing of this claim, is the most fundamental requirement of his claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board is mindful of the Veteran's lay belief, no doubt sincere, that he has asbestosis, but he has not been shown to have the requisite training or expertise to diagnose this type of disease; it is not a simple condition, rather, medically complex.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  So the Board assigns more probative weight to the opinions of the medical clinicians who have reviewed diagnostic test results and concluded he does not have this disease, despite his prior exposure to asbestos and even the initial suspicions that he might consequently have this disease.

Further in this regard, his VA medical records list a medical history of asbestosis, with a reported onset in 1985, first noted by VA in August 2005.  See VA treatment record dated in May 2013.  He underwent an examination in August 2005 due to his in-service involvement with Project SHAD, which involved the testing of various biological and chemical warfare agents.  During the SHAD examination, it was noted X-rays showed pleural plaques in his lungs.  The examiner diagnosed him with asbestosis due to multiple calcified pleural plaques in his lungs.  See VA treatment dated August 2, 2005.  The Board does not find that record to be probative, however, or at least less probative than the other medical evidence in the file coming to a different conclusion concerning this.  All other records regarding his asbestos exposure noted that the plaque was a sign that he was exposed to asbestos, but that fibrosis, or the lack thereof, determined whether an asbestosis diagnosis was warranted.

The Board attaches less weight to the August 2, 2005, diagnosis and finds it outweighed by the multiple other opinions opining against such a diagnosis.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Owens  v. Brown, 7 Vet. App. 429 (1995).

As the preponderance of the evidence is against this claim, it must be denied.  Under these circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim of entitlement to service connection for asbestosis is denied.


REMAND

The Veteran's remaining claims require further development.

In regards to his claim for a disability manifesting as chronic fatigue (claimed as chronic fatigue syndrome), the Veteran alleged in a February 2013 statement that he was diagnosed with chronic fatigue syndrome, and that his cardiologist, Dr. Ploss, told him that it was related to his recently diagnosed ischemic heart disease, specifically, aortic stenosis.  As the records from Dr. Ploss contained in the file pertain to a heart operation and the diagnosis of coronary artery disease only-and therefore do not appear complete-the Board finds that another request should be made to Dr. Ploss for any records pertaining to the Veteran's chronic fatigue.  He should also be provided an examination for an opinion on the cause of his chronic fatigue, and whether it is related to service.


In regards to the Veteran's claim for allergies, a July 2005 VA examiner indicated that he developed symptoms of allergic rhinitis during service.  Another July 2005 examiner indicated that allergies were not due to the Veteran's participation in Project SHAD testing.  Neither examination confirmed that he has a current diagnosis of allergic rhinitis, however, records from May 2013 confirm that he takes medication for allergies.  An updated examination that addresses whether the Veteran currently has chronic allergies, and whether they are related to service, should be obtained.

In regards to the Veteran's hypertension, an opinion has been obtained that it is not secondary to the Veteran's ischemic heart disease, because it was present years before his aortic stenosis.  See VA examination dated March 2014.  Initially, the Board notes this evidence was received after certification of the appeal to the Board, and not apparently considered in any AOJ decision.  This new evidence must be considered when readjudicating his claim.  But before readjudication, an opinion on whether aortic stenosis aggravates his hypertension must be obtained.  His private physician has suggested that his hypertension is related to his aortic stenosis.  See Ischemic Heart Disease Disabilities Benefits Questionnaire dated in February 2013.  Additionally, his STRs show that he was diagnosed with hypertension in June 1953, but not as his April 1956 entrance examination.  An opinion on whether his hypertension actually pre-existed his active duty service and whether it was aggravated by such service is also required.

In regards to the Veteran's claim for skin cancer, the Board notes that one reason this claim was denied is because he had no current diagnosis or recurrence of the disease in the time since he filed his claim in May 2004.  However, his records confirm diagnoses of squamous cell carcinoma and basal cell carcinoma.  See, e.g., Dr. Olkin treatment dated in October 2007, December 2008.  Records also suggest malignant melanoma was found and excised at the VA medical center sometime in 2012.  See VA treatment dated May 2013.  These current diagnoses were not considered by the AOJ.  Additionally, a medical opinion was obtained that his skin cancers are not related to exposures from Project SHAD, but there was no opinion 

regarding the Veteran's allegation that he was exposed to harsh sun while in the Navy.  Further, an opinion on whether any skin cancer is related to his service-connected prostate cancer must be obtained.

Finally, in regards to all claims, updated treatment records should be obtained and associated with the claims file for consideration.

Accordingly, these other claims are REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his chronic fatigue, his allergies, his hypertension, and his skin cancer, and make arrangements to obtain all identified records not already associated with the claims file.  

In particular, ask him to authorize VA to obtain records from his cardiologist, Dr. Ploss, regarding chronic fatigue. Also, associate a complete set of VA treatment records from the San Francisco VAMC and the Eureka CBOC with the Veteran's claims file dated since July 2010.  

Make arrangements to obtain all VA treatment records pertaining to the Veteran's involvement in SHAD.  See VHA Directive 2009-047, Provision of Healthcare Services to Veterans Involved in Project 112-Shipboard Hazard and Defense (SHAD) Testing.


2.  Provide the Veteran with a notice letter that details how VA determines the effective date of the award of service connection and how disability ratings are determined.

3.  After receipt of all additional records, schedule the Veteran for an appropriate examination to determine the nature and severity of a disability manifesting as chronic fatigue (claimed as chronic fatigue syndrome).  The examiner is asked to review the entire claims file prior to the examination.

The examiner is asked to diagnose the cause of the Veteran's chronic fatigue.  His physicians have tested him for brucellosis, which was not found.  His fatigue has been questionably attributed to depression, allergies, and sleep apnea, without a definitive diagnosis.  The July 2005 VA examiner noted that he only meets three out of the ten criteria for chronic fatigue syndrome.  If unable to diagnose the cause of the chronic fatigue, please explain why and what further information or testing would be required to make a diagnosis.  If the limits of medical science have been reached, then so state.

Once a diagnosis is rendered, the examiner is asked to opine on the likelihood (very likely, as likely as not, unlikely) that it incepted during service or is related to an incident in service, or is caused or aggravated by any of the Veteran's other service connected disabilities (which include: ischemic heart disease, adjustment disorder with depressed mood and anxiety, prostate cancer, tinnitus, bilateral hearing loss, and erectile dysfunction).  

The examiner is asked to provide a complete explanatory rationale for all opinions rendered.  

4.  Contemporaneously with the above, schedule the Veteran for an appropriate examination for his allergies.  The examiner is asked to review the Veteran's claims file prior to the examination.  The examiner is asked to provide a diagnosis on the type of allergies the Veteran has, and to provide an opinion on the likelihood (very likely, as likely as not, unlikely) that these allergies first incepted in service or are related to any incident in service.  All rendered opinions should be accompanied by explanatory rationale.

While review of the entire claims file is required, the Board notes that a July 2005 VA examiner noted the Veteran developed symptoms of allergic rhinitis while in service, but did not comment on whether the Veteran still has the same symptoms, or whether those symptoms reflected a chronic problem with allergies.  His STRs document symptoms of rhinitis in March 1968, as well as periodic bouts of upper respiratory infections and influenza.  VA treatment records from May 2013 note that he takes a prescription allergy medication.

5.  Contemporaneously with the above directive, arrange for the March 2014 VA examiner to provide a supplemental medical opinion on the relationship between the Veteran's hypertension and his active duty service.   If for whatever reason this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  

In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary. 

The examiner is asked to opine on the likelihood (very likely, as likely as not, unlikely) that the Veteran's service-connected ischemic heart disease aggravates (that is, causes a permanent increase in severity that cannot be attributed to the normal progression of the disease) his hypertension.  While review of the entire claims file is required, the Board notes that the Veteran's private physician indicated that hypertension should be considered as related to his ischemic heart disease, but did not provide any supporting rationale.  

The examiner is also asked to address whether the Veteran had hypertension prior to service, and if so, whether it was not aggravated by active duty service.  In formulating this opinion, the examiner is advised the Veteran's entrance examination in April 1956 showed normal blood pressure, so it is presumed that he was in sound physical health when entering service.  This presumption can be rebutted, but it requires clear and unmistakable evidence that the disability (hypertension) pre-existed his service and was not aggravated (caused a permanent increase in severity beyond the normal progression of the disease) by his service.  Therefore, the examiner is asked to provide an opinion on whether it is undebatable that the Veteran entered service with pre-existing hypertension, which was shown in a June 1953 STR, and, if so, whether it is also undebatable that it did not increase in severity beyond its normal progression during his service.

The examiner therefore must take care to address the correct legal standards (e.g., very likely, as likely as not, unlikely, versus clear and unmistakable evidence), depending on whether the left knee disability pre-existed the Veteran's service.

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

"Very likely" obviously is supportive of the claim.  The term "as likely as not" means at least 50-percent probability and is equally favorable to the claim.  It does not however mean merely within the realm of medical possibility, rather, that the weight of evidence for and against a conclusion is so evenly divided that it is as reasonable to find in favor of causation as it is to find against it.  "Unlikely" obviously tends to go against the claim.

The examiner is advised that all rendered opinions must be accompanied with explanatory rationale that cites medical knowledge or to the records.

6.  Contemporaneously with the above, schedule the Veteran for an appropriate examination on whether any of his skin cancers (basal cell carcinoma, squamous cell carcinoma, or malignant melanoma) are related to his active duty service, either by incepting during service, or resulting from an incident in service, or being caused or aggravated by another service connected disability.  The examiner is asked to review the claims file prior to the examination.

The Veteran has had basal cell carcinoma, squamous cell carcinoma, and malignant melanoma.  The examiner is asked to opine on the likelihood (very likely, as likely as not, unlikely) that any of his skin cancers resulted from harsh sun exposure while on active duty from August 1956 to June 1969.

The examiner is also asked to provide an opinion on the likelihood (very likely, as likely as not, unlikely) that any of his skin cancers were caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) by his service connected prostate cancer.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiner for corrective action.


8.  Finally, after completing all of the above, including any additional development deemed warranted, readjudicate these remaining claims in light of this and all other additional evidence, including especially any evidence associated with the claims file after it was certified to the Board in July 2013.  For all claims that continue to be denied, send the Veteran and his representative an SSOC and allow them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


